 Case 4:20-cv-00488-BP Document 83 Filed 03/25/21                  Page 1 of 2 PageID 1173



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                WICHITA FALLS DIVISION

 MELINDA HAMILTON,                                §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               § CIVIL ACTION NO. 4:20-cv-00488-BP
                                                  §
 MIKE BLOOMBERG 2020 INC.,                        §
                                                  §
        Defendant.                                §

                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Defendant Mike Bloomberg 2020, Inc. moves the Court for summary judgment on all of

Plaintiff Melinda Hamilton’s claims against it, pursuant to Rule 56 of the Federal Rules of Civil

Procedure and the Local Civil Rules of this Court. Per Local Civil Rule 56.3(b), each of the matters

required by Local Civil Rule 56.3(a) is set forth in the accompanying Brief in Support of

Defendant’s Motion for Summary Judgment. This motion is also supported by an appendix per

Local Civil Rule 56.6.

       Dated: March 25, 2021.




                                                 1
Case 4:20-cv-00488-BP Document 83 Filed 03/25/21     Page 2 of 2 PageID 1174



                                 Respectfully submitted,
                                 /s/ J. Meghan McCaig
                                 Greg W. Curry
                                 State Bar No. 05270300
                                 Greg.Curry@tklaw.com
                                 J. Meghan McCaig
                                 State Bar No. 24070083
                                 Meghan.McCaig@tklaw.com
                                 Dina McKenney
                                 State Bar No. 24092809
                                 Dina.McKenney@tklaw.com
                                 Thompson & Knight LLP
                                 One Arts Plaza
                                 1722 Routh Street, Suite 1500
                                 Dallas, Texas 75201
                                 (214) 969-1700
                                 (214) 969-1751 (facsimile)
                                 ATTORNEYS FOR DEFENDANT




                                    2
